Case 2:19-cr-20026-GAD-EAS ECF No. 123-1 filed 11/14/19 PagelD.852 Page1of4

EXHIBIT |

 
Case 2:19-cr-20026-GAD-EAS ECF No. 123-1 filed 11/14/19 PagelD.853 Page 2 of 4

 

Northwestern Jolvtechnic Lninersity

ON THE RECOMMENDATION OF THE FACULTY OF THE
y ae + +
Srhoul of Kuyineering

AND UNDER THE AUTHORITY OF THE BOARD OF DIRECTORS
NORTHWESTERN POLYTECHNIC UNIVERSITY HAS CONFERRED THE DEGREE OF

Alaster of Science in Computer Srience

UPON

Prem Kumar Rampeesa

WHO HAS HONORABLY FULFILLED ALL THE REQUIREMENTS PRESCRIBED
BY THE UNIVERSITY FOR THIS DEGREE
AWARDED AT NORTHWESTERN POLYTECHNIC UNIVERSITY AT FREMONT
IN THE STATE OF CALIFORNIA, AUGUST 23, 2016.

PRESIDENT OF THE UNIVERSITY

CHAIR, OF DIRECTORS

 

Scanned with CamScanner

 
Case 2:19-cr-20026-GAD-EAS ECF No. 123-1 filed 11/14/19 PagelD.854 Page 3of4

EXHIBIT 2

 
ECF No. 123-1 filed 11/14/19 PagelD.855 Page 4of4

Permanent Record

NORTHWESTERN POLYTECHNIC UNIVERSITY
Office of the Registrar, 47671 Westinghouse Drive, Fremont, California 94539 Tel; (510) 360-0288

 

| Name: Mr. RAMPEESA, PREM KUMAR

institutions attended:

Jawaharlal Nehru Technological University (IN) - B, Tech, 6/2014
Transfer credit:

N/A

Course# Course Title

2015 Summer
CS457(G)  Oata Modeling and Implementation

Techniques
Instructor: Jen
CS457L(G) Database Technologies Lab i.0
Cs480(G) Java and Internet Applications 3.0
Instructor; Lam
CS480L(G) Java Programming Lab 1.0
P450(G) Career Development 1.0
Instructor: Fichera
Semester Total: 9.0
Semester GPA: 3.58

2015 Falf
CSs01 Advanced Structured Programming and 3.0

Algorithms

Instructor: Vasudevamurthy

Software Quality Assurance and Test 3.0
Automation

Instructor: Mori

Advanced Network Management

Instructor: Zhang
Semester Total:

Semester GPA:
2016 Spring

NPU ID#:

15653 DOB: 03/16/1992 Page i/1

Programs Enrolled:

2015 Summer: Master of Science in Computer Science
Degree granted by NPU:

Master of Science in Computer Science AWARDED, 8/21/2016

Course# Course Title UA
cS521 Software Project Management 3.0

Instructor; Connor
CS547 Advanced Database Design and Analysis 3.0
Instructor: Jen
CS550 Data Mining and Business Intelligence 3.0
Instructor: Ghofraniha
Semester Total: 9.0
Semester GPA; 3.00

2016 Summer
CS515 UNIX/Linux Network Programming 3.0 3.0

Instructor; Mittal
CSs35 Network Security Fundamentals 3.0 3.0
Instructor: He
Computer Science Capstone Course 3.0 3.0
Instructor: Shi
Semester Total: 9.0 9.0

Samester GPA: 3.43
Cumulative Total: 36.0 36.0
Cumulative GPA: 3.34

~-End of Program: MSCS---~-----000--------ee0=
sonene ee ennne no eeeee w+e--End of Transcript-------------se---enennnenr

*

Go 9/29/2016

REGISTRAR DATE

Accrodited by the Accrediting Council for independent Colleges and Schoots, ‘NOt Official unless signed, dated and sealed.

perniniaie dct U 1a ep eee) ae elie

TRANSCRIPT KEY IS PRINTED ON REVERSE SIDE

 

th CamScanner

Scanned w

 
